

Exhibit 10.20
 
LEASE EXTENSION AND MODIFICATION AGREEMENT II
 
     This Lease Extension and Modification Agreement is made and entered into as
of the 18th day of July, 2011, between KINGFISHER, LLC, a New York limited
liability company having its principal place of business at PO Box 370, 1133
Route 295, East Chatham, New York 12060 (“Landlord”) and MTI MICROFUEL CELLS,
Inc., a New York corporation having its principal place of business at 431 New
Karner Road, Albany, New York 12205 (“Tenant”), as Assignee of MECHANICAL
TECHNOLOGY, INCORPORATED (“Original Tenant”).
 
PRELIMINARY STATEMENT
 
     The Landlord and Original Tenant entered into a Lease Agreement (“Lease”)
dated April 2, 2001, as amended by the following amendments thereto. First
Amendment to Lease dated March 13, 2005, Second Amendment to Lease dated
December 12, 2005, Third Amendment to Lease dated August 7, 2006, Fourth
Amendment to Lease dated August 6, 2007, Fifth Amendment to Lease dated March
31, 2009, Sixth Amendment to Lease executed by Landlord, Original Tenant and
Tenant dated January 1, 2010, Seventh Amendment to Lease between Landlord and
Tenant dated July 28, 2010 and Lease Extension and Modification Agreement dated
April 14, 2011, for that certain premises at 431 New Karner Road, Albany, New
York, consisting of 20,000 Net Usable Square Feet.
 
     Landlord and Tenant desire to extend certain provisions of the Lease
Extension and Modification Agreement dated April 14, 2011(hereinafter the
“Agreement”) for an additional 2 months as hereinafter set forth.
 
     NOW, THEREFORE, the Landlord and Tenant agree to the following:
 

  1. Section 1 of the Agreement shall remain as is.                   2. Section
2 of the Agreement shall be deleted and replaced with the following:        
Tenant will pay Base Rent for the period beginning January 1, 2011 thru July 31,
2011. The Base Rent based on the current Net Usable Square Footage at $10.50 per
square foot is $17,500 per month plus Tenant’s proportionate share of taxes,
insurance and other building operating expenses as set forth in the original
Lease making in all currently the sum of $23,451.57 per month including Base
Rent and Additional Rent. The Base Rent and Additional Rent will be payable by
Tenant at the rate of $5,000 per month beginning January 1, 2011 and including
July 31, 2011. The balance of the Base Rent and Additional Rent shall be
deferred until August 1, 2011.       3. Section 3 of the Agreement shall be
deleted and replaced with the following:         On August 1, 2011, the unpaid
portion of the rent, i.e. Base Rent plus Additional Rent of $23,451.57 per month
less the $5,000 per month paid January through July of 2011 shall be due and
payable in full without interest.       4. Section 4 of the Agreement shall be
deleted and replaced with the following:         Beginning August 1, 2011 and
continuing monthly through the extended term of the Lease, i.e. May 31, 2013,
Tenant will pay Landlord Base Rent of $17,500 per month plus all additional rent
items currently set forth in the original Lease Agreement.


--------------------------------------------------------------------------------

 


  5. Section 5 of the Agreement shall be deleted and replaced with the
following:        
Notwithstanding the provisions of paragraphs 1 through 4 above Tenant shall have
a single option to terminate this Lease exercisable during the month of August,
2011, only in the event Tenant does not receive either a Department of Energy
grant of $1,000,000 or greater for which Tenant has already applied, or a
Department of Defense Contract of $1,000,000 or greater as to which the Tenant
has submitted a bid. Tenant agrees to use its best efforts in order to obtain
either or both of the Department of Energy grant and Department of Defense
contract. In the event Tenant terminates this Lease as provided herein during
the month of August, 2011, then in such event Tenant’s sole rental obligation to
Landlord for Base Rent and Additional Rent during the period from January 1,
2011 through July 31, 2011, shall be the sum of $5,000 per month for each and
every month of such period. Other than the rental obligation, Tenant shall
continue to abide by and be obligated to perform all of the other terms and
provisions of the Lease.
 
In the event the Tenant is awarded either the Department of Energy grant already
applied for or the Department of Defense Contract already bid upon, then in such
event Tenant shall pay Landlord not only the $5,000 per moth payments between
January 1, 2011 and July 31, 2011 but also the additional monthly rental balance
set forth in paragraph 2 above on August 1, 2011 and the remaining Base rent and
Additional Rent provided for in paragraph 4 above commencing on August 1, 2011,
through the extended term of the Lease, and otherwise perform all other terms
and provisions of the Lease.
                  6. Except as modified herby, all of the terms and provisions
of the Lease Agreement and all prior Amendments are hereby ratified and
confirmed by the parties in all respects.        
IN WITNESS WHEREOF, Landlord and Tenant have signed this Lease Extension and
Modification Agreement as of the day and year first above written.

 
Landlord:
KINGFISHER, LLC
 

     /S/ EDWARD L. HOE, JR. By:   Edward L. Hoe, Jr., Member Manager


Tenant:
MTI MICROFUEL CELLS INC.
 

     /S/ PENG K. LIM By:   Peng K. Lim, Chief Executive Officer


--------------------------------------------------------------------------------